Case: 18-13754   Date Filed: 05/31/2019   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13754
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:17-cr-00287-LMM-JFK-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

KATRINA NICOLE WILSON,
a.k.a. Trina,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (May 31, 2019)

Before MARCUS, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-13754     Date Filed: 05/31/2019    Page: 2 of 5


      Katrina Nicole Wilson appeals her 96-month sentence for cocaine trafficking

conspiracy, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and accepting

bribes, in violation of 18 U.S.C. § 201(b)(2). She argues that the district court

erred in applying a two-level aggravated-role enhancement under U.S.S.G.

§ 3B1.1(c), contending that, even though she recruited others into the conspiracy,

she did not exert the necessary degree of control over her codefendants to be an

“organizer, leader, manager, or supervisor” in the conspiracy.

      When reviewing the district court’s findings concerning Guidelines issues,

we consider legal issues de novo, factual findings for clear error, and the

application of the Guidelines to the facts with due deference, which is akin to clear

error review. United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010)

(citation omitted). The district court’s determination that a defendant had an

aggravating role in the offense is reviewed for clear error. United States v.

Bueno-Sierra, 99 F.3d 375, 380 (11th Cir. 1996) (per curiam).

      To be clearly erroneous, a finding must leave us “with a definite and firm

conviction that a mistake has been committed.” Rothenberg, 610 F.3d at 624

(citation and quotations omitted). A factual finding cannot be clearly erroneous

when the factfinder is choosing between two permissible views of the evidence.

United States v. Saingerard, 621 F.3d 1341, 1343 (11th Cir. 2010) (per curiam).




                                          2
              Case: 18-13754     Date Filed: 05/31/2019    Page: 3 of 5


      The Guidelines provide that a defendant’s base offense level is increased by

two where the defendant was an organizer, leader, manager, or supervisor of the

offense. U.S.S.G. § 3B1.1(c). Factors to consider in determining whether a

defendant was an organizer or leader include the

      (1) exercise of decision-making authority, (2) nature of participation
      in the commission of the offense, (3) recruitment of accomplices,
      (4) claimed right to a larger share of the fruits of the crime, (5) degree
      of participation in planning or organizing the offense, (6) nature and
      scope of the illegal activity, and (7) degree of control and authority
      exercised over others.
United States v. Rendon, 354 F.3d 1320, 1331–32 (11th Cir. 2003) (citing U.S.S.G.

§ 3B1.1, cmt. n.4). Not all of these factors must be present to warrant the

enhancement, but there must be “some authority in the organization, the exertion of

some degree of control, influence, or leadership.” United States v. Martinez,

584 F.3d 1022, 1026 (11th Cir. 2009) (citation and quotations omitted).

      To be clear, though, we have held that “the assertion of control or influence

over only one individual is sufficient to support a § 3B1.1(c) enhancement.”

United States v. Jiminez, 224 F.3d 1243, 1251 (11th Cir. 2000) (holding that

application of the enhancement was not clearly erroneous where an individual had

to consult with the defendant before agreeing to sell drugs and that the individual

did consult with the defendant when discussing drug transactions). Likewise, in

United States v. Ndiaye, we rejected a defendant’s contention that he was a mere

intermediary, holding instead that he exercised authority in the organization by


                                          3
               Case: 18-13754     Date Filed: 05/31/2019     Page: 4 of 5


recruiting and instructing his co-conspirators. 434 F.3d 1270, 1304 (11th Cir.

2006) (addressing the role enhancement under U.S.S.G. § 3B1.1(a)).

      Here, because Wilson objected only to the applicability of the role

enhancement, she admitted the factual statements in the PSI, and the government

was not required to present additional evidence to prove those statements. See

United States v. Bennett, 472 F.3d 825, 832 (11th Cir. 2006) (per curiam) (citation

omitted) (“[A] failure to object to allegations of fact in a PSI admits those facts for

sentencing purposes.”). Turning to the seven factors, the first and sixth factors are

not implicated by Wilson’s conduct. As to the nature of her participation—the

second factor—she recruited individuals to join the conspiracy, arranged for the

substitution of co-conspirators, coordinated a co-conspirator’s deliveries, and

discussed the readiness of one of her recruits. As to the third factor, it is

undisputed that Wilson recruited others, and as to the fourth factor, it is undisputed

that Wilson received a share of the money paid to her recruits. The evidence

relevant to Wilson’s degree of participation in planning or organizing the offense—

the fifth factor—is similar to the evidence that reveals the nature of her

participation: She substituted co-conspirators, coordinated one co-conspirator’s

activities, and advised the distributor of a recruit’s readiness to participate.

Although Wilson contends that she lacked control over her codefendants—the

seventh factor—the district court could reasonably interpret the evidence as



                                            4
              Case: 18-13754     Date Filed: 05/31/2019   Page: 5 of 5


showing that she coordinated her recruits’ activities. Because the record supports

the conclusion that Wilson recruited and coordinated the activities of others, the

district court’s imposition of the role enhancement was not clearly erroneous, and

we affirm.

      AFFIRMED.




                                          5